Citation Nr: 1031388	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 11, 1980, to April 
2, 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss and tinnitus.  In April 2010, the 
Veteran testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is necessary prior to further disposition 
of the claims.

The Veteran contends that her bilateral hearing loss and tinnitus 
began when her ear drums popped while flying to basic training.  
Alternatively, she contends that her hearing loss and tinnitus 
were aggravated by her service.  

Service medical records reflect that on February 20, 1980, 
entrance examination, audiometric testing revealed hearing 
thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 55, 50, 30, 
20 and 30 decibels, demonstrating significant hearing loss.  
Hearing in the right ear was normal.  The Veteran checked "yes" 
to having had ear, nose, and throat trouble, and reported that 
she had a perforated left tympanic membrane.  Medical records 
beginning in March 14, 1980, show that the Veteran received 
treatment for a perforated ear drum and persistent drainage of 
the left ear.  The Veteran stated that her perforated ear drum 
had occurred one year before she entered military service.  
Despite treatment, she had experienced persistent drainage.  
Physical examination revealed consistent thin yellow secretion 
draining from the left ear and slight ear ache.  The impression 
was left ear chronic otitis media, with a secondary diagnosis of 
perforated tympanic membrane.  A March 26, 1980, Medical Board 
Report stated that due to the condition, her enlistment was in 
error for failure to meet enlistment physical standards and she 
was discharged from service.  The origin of the condition was 
marked as not aggravated by her service.  

Private treatment records beginning in April 1980 show a one year 
history of a perforated left ear drum.  She reported a sensation 
of drainage and itching in the left ear.  There was a clean 
perforation in the anterior of the left tympanic membrane.  There 
was an unexplained, conductive element of hearing loss in the 
right ear, and significant hearing loss in the left ear.  In June 
1980, she underwent a tympanoplasty of the left ear.  In June 
1994, she underwent a right tympanoplasty, and a tonsillectomy 
following chronically infected tonsils and somewhat frequent 
occurrences of strep throat.  

On October 2006 VA examination, the Veteran reported that she 
incurred a perforated right eardrum during the flight to basic 
training, and that prior to that, she had experienced only 
trouble with dizziness related to ear infections.  After 
physically examining the Veteran and reviewing the claims file, 
the examiner concluded that the Veteran's hearing loss was not 
related to her service as evidenced by her pre-service history of 
ear infections and hearing loss.  The examiner stated the a the 
Veteran's described symptoms of tinnitus, intermittent and  
bilateral high pitched noises lasting for seconds, did not amount 
to a diagnosis of tinnitus.  The examiner did not, however, 
provide an opinion as to whether the Veteran's hearing loss was 
aggravated by her service.  

A June 2007 VA treatment record reflects that the Veteran's 
tinnitus symptoms had worsened to daily episodes that lasted for 
seconds at a time. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Because in 
this case the Veteran contends that her bilateral hearing loss 
was aggravated by her service, and a VA examiner has not yet 
provided an opinion regarding the theory of aggravation, a new VA 
examination is necessary in order to fairly decide the claim.  
Additionally, because it appears that the Veteran's tinnitus has 
worsened, it is necessary to clarify whether she currently has a 
diagnosis of tinnitus, and whether the tinnitus is related to her 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination.  The claims file must be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The rationale 
for all opinions should be provided.  The 
examiner should provide opinions as to the 
following questions:
a)  Is a diagnosis of tinnitus 
warranted?  
b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing 
loss or tinnitus is causally related 
to her active service? 

c)  Is there clear and convincing 
evidence that the Veteran's bilateral 
hearing loss and bilateral tinnitus 
preexisted the Veteran's active 
service.  If so, is it at least as 
likely as not (50 percent or greater 
probability) that any hearing loss or 
bilateral tinnitus was aggravated 
during her service?

d)  Was any increase in hearing loss 
or tinnitus during service due to the 
natural progression of the disease.

2.  Then, readjudicate the claims.  If the 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

